1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ amendment received on December 14, 2020.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-31,35-41,44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Vecchi et al. (DE 102014007208 or US 2015/0331068).
As to claims 21,35, Vecchi discloses a hall sensor wherein a plurality of Hall sensors E1;E2;E3 etc. are 
Regarding the number of Hall sensing regions in series connection, the applicant is respectfully advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 159 USPQ 342 (CCPA 1968). In this case, it would have been obvious to one of ordinary skill in the art to employ three Hall effect regions instead of either 4,5 or 6  as disclosed by Vecchi, since the one of ordinary skill would have recognized such circuit connection as being one of the many circuit connections/structures available in the prior art for measuring the magnetic field, selection of a specific one over another being an obvious matter of meeting the specific requirements of a given application. In addition, the Examiner takes Official Notice of the instant specification failing to disclose that using only three Hall Effect regions in series solves any problem or is for a particular reason.
The method claims recited for using the apparatus in e.g. claims 35-41,45 are an inherent use of the apparatus of Vecchi and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Vecchi operates in the functional manner claimed by applicant. See MPEP 2112.02(I).

    PNG
    media_image1.png
    483
    660
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    443
    645
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    384
    716
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    138
    133
    media_image4.png
    Greyscale

As to claims 22,36, Vecchi discloses the vertical Hall Effect sensor wherein the first interconnection is electrically isolated from the third Hall effect region (figs. 1,11-13; para 0006; US 201300158553 incorporated by reference).
As to claims 23,37, Vecchi discloses a Hall sensor wherein the first interconnection comprises a fourth terminal, the second interconnection comprises a fifth terminal; and the third interconnection comprises a sixth terminal (figs. 1,11-13; para 0048). Artisan can designate any interconnection by any terminal.
As to claim 24, wherein the first, second, and third interconnections comprise permanent interconnections (figs. 1,11).
As to claim 25, Vecchi discloses the vertical Hall Effect sensor wherein the resistance of each of the first, second, and third interconnections is less than one tenth of the resistance between any two of the contacts of any of the first, second, and third Hall Effect regions (figs. 1,11-13); the interconnection i.e. conductor or conductive wire has less resistance than resistance between two contacts i.e. in semiconductor.
As to claim 26, wherein at least the third, sixth, and ninth contacts are elongated (figs. 1,11-13).
As to claim 27, wherein the first, second and third terminals are connected to the third, sixth and ninth contacts respectively and at least the third, sixth, and ninth contacts are parallel to one another, such that each Hall effect region of the vertical Hall effect sensor is configured to respond to a same magnetic field component (fig. 1,11).
As to claim 28, wherein the first, second, and third Hall Effect regions each comprise n-type semiconductor material and each of the contacts comprises an n-type semiconductor material (e.g. see para 0024 in Raz which was incorporated by reference; para 0006).
As to claim 29, wherein the first, second, third terminals are connected to the third, sixth, and ninth contacts, respectively, and the third, sixth, and ninth contacts are arranged rectilinearly (see figs. 1,11-13).

As to claim 30, wherein the first, second, and third Hall Effect regions are electrically isolated (see e.g. figs. 1,11-13).
As to claim 31, wherein at least two contacts per Hall Effect region are elongated and two contacts per Hall Effect region are parallel to one another (figs. 1,11-13).
As to claim 38, Vecchi discloses the Hall Effect sensing apparatus including supplying with electrical energy at a first set of the first, second and third terminals; tapping a signal at a second set of the first, second and third terminals (figs. 1,11-13; paras 0048-0049).
As to claim 39, wherein the first set of terminals and the second set of terminals have no terminal in common (Figs. 1,11-13).
As to claims 40-41, wherein one of the first set of terminals is chosen from the group consisting of the fourth, fifth, and sixth terminals; and an other of the first set of terminals is chosen from the group consisting of the first, second, and third terminals (figs. 1,11-13).


As to claims 44-45, the three Hall regions are connected in series (fig. 11).
As to claims 46-47, Vecchi when modified discloses the vertical Hall effect sensor as explained above wherein the first interconnection only connected directly between the other one of the first, second, and third contacts of the first Hall effect region and the one of the fourth, fifth, and sixth contacts of the second Hall effect region, and wherein the second interconnection connected directly between yet the other one of the fourth, fifth, and sixth contacts of the second Hall effect region and the one of the seventh, eighth, and ninth contacts of the third Hall effect region (see e.g. figs. 6,12).

5.	Claim 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Vecchi et al. in view of Schrems et al. (2011/0050210) or Oohira et al. (2007/0290682) or Ausserlechner et al. (2009/0256559).
As to claims 33-34, Vecchi discloses the vertical Hall Effect sensor as described above. Vecchi shows layers 110 and 120 that can be considered as conductive layers (fig. 13). However, this feature is well known in the related art for its use. Schrems (fig. 1); Oohira (figs. 1B;4B) or Ausserlechner (fig. 1) teaches this feature. These references teaches to use the conductive layer so that the current can flow from one contact to another. Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Vecchi to use the conductive layer as taught by Schrems or Oohira or Ausserlechner so that the current can flow from one contact to another.

6.	Claims 21-31,35-41,44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Raz et al. (2013/0015853 or EP 2546670).
As to claims 21,35, Raz discloses a vertical Hall effect sensor comprising a first Hall effect region 20 comprising first, second, and third contacts 23,26,29 arranged in a straight line along a surface of a die, wherein one of the first, second, and third contacts is a first center contact 26,C1 arranged between the other two of the first, second, and third contacts; a second Hall effect region 30 comprising fourth, fifth, and sixth contacts 33,36,39 arranged in a straight line along the surface of the die, wherein one of the fourth, fifth, and sixth contacts is a second center contact 36,C2 arranged between the other two of the fourth, fifth, and sixth contacts; a third Hall effect region 40 comprising seventh, eighth, and ninth contacts 43,46,49 arranged in a straight line along the surface of the die, wherein one of the seventh, eighth and ninth contacts is a third center contact 46,C3 arranged between the other two of the seventh, eighth, and ninth contacts; the first, second, and third Hall effect regions 20,30,40 being electrically isolated against each other; and circuitry external to the Hall effect regions, the circuitry comprising a first terminal C1 connected to one of the first, second, and third contacts of the first Hall effect region; a first interconnection (between 29 and 33) only connected between an other one of the first, second, and third contacts of the first Hall effect region and one of the fourth, fifth, and sixth contacts of the second Hall effect region, wherein the first interconnection is not connected to the first center contact or the second center contact; a second terminal 36,C2 connected to an other one of the fourth, fifth, and sixth contacts of the second Hall effect region; a second interconnection (between 39 and 43) connected between yet an other one of the fourth, fifth, and sixth contacts of the second Hall effect region and one of the seventh, eighth, and ninth contacts of the third Hall effect region, wherein the second interconnection is not connected to the second center contact or the third center contact; a third terminal 46,C3 connected to an other one of the seventh, eighth, and ninth contacts of the third Hall effect region (fig. 1). Raz does not disclose a third interconnection between 39 and 23. Raz discloses the series connections i.e. closed ring connections of four Hall sensors 20,30,40,50. Claim recites three Hall sensors connected in series i.e. closed ring connections. One having ordinary skilled in the relevant art can choose any number of Hall sensors in series connection i.e. 2,3,4,5.. etc. as necessitated by the specific requirements of a given application or based on the application or applicability for sensing the magnetic field. Applicant has not disclosed that using merely three Hall sensors in series connections solves any problem or is for a particular reason. Thus, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Raz to employ only three Hall sensors in the series connection to reduce the offset voltage (see para 0005 in Raaz; paras 0058;0066 in the instant application). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use three Hall sensors, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Regarding the number of Hall sensing regions in series connection, the applicant is respectfully advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 159 USPQ 342 (CCPA 1968). In this case, it would have been obvious to one of ordinary skill in the art to employ three Hall effect regions instead of 4 as disclosed by Raz, since the one of ordinary skill would have recognized such circuit connection as being one of the many circuit connections/structures available in the prior art for measuring the magnetic field, selection of a specific one over another being an obvious matter of meeting the specific requirements of a given application. In addition, the Examiner takes Official Notice of the instant specification failing to disclose that using only three Hall Effect regions in series solves any problem or is for a particular reason.
	
The method claims recited for using the apparatus in e.g. claims 35-41,45 are an inherent use of the apparatus of Raz and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Raz operates in the functional manner claimed by applicant. See MPEP 2112.02(I).


    PNG
    media_image5.png
    331
    700
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    273
    447
    media_image6.png
    Greyscale

As to claims 22,36, Raz discloses the vertical Hall Effect sensor wherein the first interconnection is electrically isolated from the third Hall effect region (figs. 1-4; para 0024).
As to claims 23,37, Raz discloses a Hall sensor wherein the first interconnection comprises a fourth terminal, the second interconnection comprises a fifth terminal; and the third interconnection comprises a sixth terminal (fig. 1). Artisan can designate any interconnection by any terminal.
As to claim 24, wherein the first, second, and third interconnections comprise permanent interconnections (fig. 1).
As to claim 25, Raz discloses the vertical Hall Effect sensor wherein the resistance of each of the first, second, and third interconnections is less than one tenth of the resistance between any two of the contacts of any of the first, second, and third Hall Effect regions (fig. 1); the interconnection i.e. conductor or conductive wire has less resistance than resistance between two contacts i.e. in semiconductor.
As to claim 26, wherein at least the third, sixth, and ninth contacts are elongated (figs. 1-2).
As to claim 27, wherein the first, second and third terminals are connected to the third, sixth and ninth contacts respectively and at least the third, sixth, and ninth contacts are parallel to one another, such that each Hall effect region of the vertical Hall effect sensor is configured to respond to a same magnetic field component (fig. 1-3b).
As to claim 28, wherein the first, second, and third Hall Effect regions each comprise n-type semiconductor material and each of the contacts comprises an n-type semiconductor material (e.g. see para 0024).
As to claim 29, wherein the first, second, third terminals are connected to the third, sixth, and ninth contacts, respectively, and the third, sixth, and ninth contacts are arranged rectilinearly (see figs. 1-3).
As to claim 30, wherein the first, second, and third Hall Effect regions are electrically isolated (see e.g. 120; figs. 1-3).
As to claim 31, wherein at least two contacts per Hall Effect region are elongated and two contacts per Hall Effect region are parallel to one another (figs. 1-3).
As to claim 38, Raz discloses the Hall Effect sensing apparatus including supplying with electrical energy at a first set of the first, second and third terminals; tapping a signal at a second set of the first, second and third terminals (para 0013; figs. 1-3).


As to claim 39, wherein the first set of terminals and the second set of terminals have no terminal in common (para 0013; Figs. 1-3).
As to claims 40-41, wherein one of the first set of terminals is chosen from the group consisting of the fourth, fifth, and sixth terminals; and an other of the first set of terminals is chosen from the group consisting of the first, second, and third terminals (figs. 1-3).
As to claims 44-45, the modified device of Raz would have three Hall regions connected in series (fig. 1).
As to claims 46-47, Raz when modified discloses the vertical Hall effect sensor as explained above wherein the first interconnection only connected directly between the other one of the first, second, and third contacts of the first Hall effect region and the one of the fourth, fifth, and sixth contacts of the second Hall effect region, and wherein the second interconnection connected directly between yet the other one of the fourth, fifth, and sixth contacts of the second Hall effect region and the one of the seventh, eighth, and ninth contacts of the third Hall effect region (see e.g. fig. 1).

7.	Claim 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Raz et al. in view of Schrems et al. (2011/0050210) or Oohira et al. (2007/0290682) or Ausserlechner et al. (2009/0256559).
As to claims 33-34, Raz discloses the vertical Hall Effect sensor as described above. Raz shows layers 110 and 120 that can be considered as conductive layers. However, this feature is well known in the related art for its use. Schrems (fig. 1); Oohira (figs. 1B;4B) or Ausserlechner (fig. 1) teaches this feature. These references teaches to use the conductive layer so that the current can flow from one contact to another. Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Raz to use the conductive layer as taught by Schrems or Oohira or Ausserlechner so that the current can flow from one contact to another.
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s). 

8.	Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Claims 42-43 are allowed.

10.	Applicant's arguments filed on 12/14/2020 have been fully considered but they are not persuasive.
	Note that applicant’s invention is one Hall sensor having 3 Hall sensing regions/elements with contacts and interconnections.
	In response to applicant’s arguments:
Vecchi as explained above in detail teaches four to eighteen hall regions with three contact each connected in series (para 0025). The cited reference Hohe et al. (9,024,622) teaches two hall regions 104a;104b in series connection. Thus it is known in the related art to use different number of hall regions in series connections. As explained above, one having ordinary skilled in the relevant art can choose any number of Hall sensors in series connection i.e. 2,3,4,5.. etc. as necessitated by the specific requirements of a given application or based on the application or applicability for sensing the magnetic field.
Applicant argues:

    PNG
    media_image7.png
    123
    627
    media_image7.png
    Greyscale

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See MPEP 716.01(c)(II).




11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858